                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff,                                 )
                                                  )
vs.                                               )   CRIMINAL ACTION NO. 2:20-cr-00054
                                                  )
NEDELTCHO VLADIMIROV,                             )
                                                  )
       Defendant.                                 )

                                             ORDER

       The Federal Grand Jury has returned an Indictment against the above-named Defendant.

Accordingly, it is hereby ORDERED that an Initial Appearance and Arraignment Hearing shall

take place before the undersigned Magistrate Judge on Monday, March 16, 2020 at 11:30 a.m.

in Charleston (District Courtroom A-5000).

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel;

to the Assistant United States Attorney; and to the United States Probation Office; and to the Office

of the United States Marshals.

       ENTERED: March 13, 2020.
